Citation Nr: 1815660	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2004 to August 2004 and from May 2007 to May 2008, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current back disability had its onset during active duty service while half way through his 2007-2008 deployment in Iraq, and has continued ever since.  See February 2012 statement and August 2017 Board Hearing Transcript.  Specifically, he details that it results from a hard landing in a CH-53 helicopter, as well as from carrying 70-100 pounds of gear on his back while jumping in and out of vehicles, walking, running, and other physical activities, and an incident in which he exited his military firefighting vehicle on uneven ground and felt a shooting pain in his back as he landed more on his right side.  Id; see also August 2013 Notice of Disagreement.  The Veteran has not yet been afforded a VA examination for his back disability, and the duty to obtain one is triggered based on the Veteran's testimony.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding records should also be secured.



Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

(a) Identify all back disabilities diagnosed since January 2012, to include L4 right radiculopathy, low back pain with radiculitis/neuritis, spondylosis, and probable hemangioma.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in October 2011, November 2011, and January 2012 private treatment records.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in service or is otherwise related to service, to include as a result of physically strenuous activities during his deployment, such as carrying 70-100 pounds of gear on his back, jumping in and out of military vehicles with large gaps from the step to the ground wearing heavy gear, and/or from a hard helicopter landings?  In addressing this question, please address the Veteran's report of shooting pain in his back as he landed more on his right side on uneven ground in service, as well as his assertions of continual back symptomatology.  See Board Hearing Transcript.  A complete rationale should be given for all opinions and conclusions expressed.

4. Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




